Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a splicing tool, classified in H02G 1/14.
II. Claims 9-14, drawn to a splicing tool and wire combination, classified in H02G 1/14.
III. Claims 15-20, drawn to a splicing tool, classified in H02G 1/14.
 Group I is separate and distinct from Group II inasmuch the housing is configured to receive wire of a predetermined gauge in Group II whereas in Group I there is no such limitation in Group I; moreover Group II includes a wire termination element which is unnecessary in Group I; moreover there is a retension piece in Group II which is absent in Group I ; Group III is separate and distinct from Group Iii inasmuch as Group III has a first and second wire retension element whereas Group has a wire retaining element; moreover the wire terminating element in Group I is selected for a gauge of the wire inserted whereas in Group III the wire termination element is disposed centrally of the housing and between the first and second wire retension elements;  Group II is separate and distinct from Group III inasmuch Group III incudes a first and a second retension element whereas Group II has a wire retension element which has a flexible configuration for retaining a wire;  moreover the wire termination element in 
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Cf. remarks above. (Merely because the CPC classifications are the same does not raise any presumptions that the Groups are not separate and distinct).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached 4/10 wednesday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D> VO can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL J ARBES/Primary Examiner, Art Unit 3729